DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a DIV of 16/083,619 filed 09/10/2018 issued as US PAT 10835507. App No. 16/083,619 is a 371 of PCT/US16/59775 filed 10/31/2016. National Phase Application PCT/US16/59775 has claims priority to 62/306,472 filed  03/10/2016.

Status of Claims
Claims 1-8 are pending..

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on  03/16/2021 (total of 3), 03/16/2021 (total of 2), 11/07/2021 and 06/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. THE JOURNAL OF BIOLOGICAL CHEMISTRY Vol. 278, No. 17, Issue of April 25, pp. 15073–15083, 2003 in view of WO 2013/090616 A1. 
Pending claim 1is directed to a method of treating myocytes for subsequent implantation of the myocytes into damaged cardiac muscle to regenerate heart muscle, the method comprising treating myocytes in vitro with an effective amount of a RXR agonist and a thyroid hormone, wherein the RXR agonist has the structure of Formula II

    PNG
    media_image1.png
    143
    358
    media_image1.png
    Greyscale

wherein R is H or lower alkyl of 1 to 6 carbon; or a pharmaceutically acceptable salt thereof.
Claim 1 recites an intended use of treating myocytes for subsequent implantation of the myocytes into damaged cardiac muscle to regenerate heart muscle.
So in terms of claim interpretation, the claimed method only recites an active structure step of treating myocytes in an effective amount of a RXR agonist (Formula II) and a thyroid hormone.  Therefore, prior art teachings of treating/contacting myocytes with an RXR agonist and thyroid hormone would render the claimed invention obvious.  The claimed intended use of implantation of the treated myocytes into damaged cardiac muscle to regenerate heart muscle does not add a patentable limitation to the claimed method as the method only requires the treatment of myocytes with RXR agonists of formula II and thyroid hormone. Absent a limitation of an active step to implant said treated myocytes into a subject, the cited prior art will render the invention obvious.
Liang discloses the investigation of Brain Natriuretic Peptide (BNP) gene transcription in neonatal rat ventricular myocytes, see title and abstract. Liang discloses that Triiodothyronine (T3), the bioactive form of thyroid hormone, triggers a unique form of hypertrophy in cardiac myocytes that accompanies the selective activation or suppression of specific gene targets, see abstract. Liang discloses that thyroid hormone response elements (TREs), as monomeric, homodimeric, or heterodimeric (typically partnered with the related retinoid X receptor (RXR)) complexes, see page 15073, column 2.
Liang concludes that the interactions of thyroid receptor (TR) homodimers and TR-retinoid X receptors heterodimers interactions and other findings led the authors to conclude that BNP gene is a potential model for TR-dependent gene regulation in the heart, see abstract.  Accordingly, Liang provides a rationale to combine RXR agonists with thyroid hormones as it notes the utility of thyroid receptors and RXR receptors with BNP gene in cardiac myocytes, see above. While disclosing a rationale to treat myocytes with RXR agonists and thyroid hormones, Liang does not disclose RXR agonists of formula II. 
	To address this deficiency, WO 616 teaches IRX4204, a compound with of formula II with RXR agonist activity, see paragraph 59, reproduced below.

    PNG
    media_image2.png
    183
    307
    media_image2.png
    Greyscale

See also claim 15 disclosing compounds XII that fall within the scope of claimed compounds of formula II as RXR agonists.

    PNG
    media_image3.png
    229
    638
    media_image3.png
    Greyscale

The rationale to support a finding of obviousness is the combination of prior art elements according to known methods to obtain predictable results, where Liang teaches the research of RXR receptors and TR receptors with regard to cardiac myocytes and BNP gene research and use of Triiodothyronine (T3), and WO 616 discloses the claimed RXR agonist.  
Regarding claims 2-3, WO ‘616 discloses various RXR agonists as claimed by claims 2-3, see paragraph 90 and claim 15. 
Regarding claims 5-6, Liang discloses the utility of thyroid hormone and triiodothyronine against thyroid receptors in the study of cardiac myocytes, see abstract. 
Therefore, the claimed invention is obvious over the cited prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10835507 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the treatment of a muscular disorder in an individual with RXR agonists and thyroid hormones.
Rejected claim 8 is a method of treating a muscular disorder, the method comprising administering to an individual in need thereof a therapeutically effective amount of 3,7-dimethyl-6(S), 7(S)-methanol, 7-[1, 1,4,4-tetramethyl-1,2,3,4-tetrahydronaphth-7-yl]2(E) ,4(E) heptadienoic acid, and thyroxine; and wherein administration of the combination reduces the severity of the muscular disorder in the individual by slowing or stopping progression, and/or inducing or hastening repair or regeneration of the affected muscle or muscles, wherein administration of the RXR agonist and thyroid hormone treats the muscular disorder in the individual more effectively that either the RXR agonist or thyroid hormone alone.
It is pointed out that the RXR agonists of claim 8 are species of Formula II

    PNG
    media_image1.png
    143
    358
    media_image1.png
    Greyscale

wherein R is H or lower alkyl of 1 to 6 carbo

    PNG
    media_image4.png
    326
    298
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    224
    299
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    283
    605
    media_image6.png
    Greyscale

As claim 8 is directed to a method of treating a muscular disorder in an individual and the claims of the 507 patent are all directed to a method of treating a muscular disorder in an individual, it is not patentably distinct from the cited patent.



Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10092535 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the treatment of a muscular disorder in an individual with RXR agonists and thyroid hormones, where the 535 patent discloses treatment of muscle disorders associated with multiple sclerosis (MS).
The subject matter of rejected claim 8 is disclosed above.
Claim 1 of the 535 patent. 1. A method of treating multiple sclerosis, the method comprising administering to an individual in need thereof a therapeutically effective amount of a RXR agonist and a thyroid hormone, wherein administration of the combination of the RXR agonist and the thyroid hormone treats the multiple sclerosis in the individual, wherein the RXR agonist is 3,7-dimethyl-6(S),7(S)-methano,7-[1,1,4,4-tetramethyl-1,2,3,4-tetrahydronaphth-7-yl]2(E),4(E) heptadienoic acid, and has the structure of formula III: ##STR00007## and wherein the combination of RXR agonist and thyroid hormone causes a greater improvement in the multiple sclerosis than the RXR agonist or thyroid hormone alone.
Claims 1 and 13 of the 535 patent are directed to methods of treating an individual with multiple sclerosis, where symptoms of MS includes tremors, muscle cramping, muscle paralysis, muscle rigidity, muscle weakness, stiff muscles, muscle spasms, etc., which render pending claim 8’s method of treating a muscle disorder in an individual obvious.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10485778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the treatment of a muscular disorder in an individual with RXR agonists and thyroid hormones, where the 778 patent discloses treatment of muscle disorders associated with Parkinson’s disease.
The subject matter of rejected claim 8 for treating a muscle disorder in an individual is disclosed above. 
Claim 1 of the 778 patent. 1. A method of treating Parkinson's disease, the method comprising administering to an individual in need thereof a therapeutically effective amount of a RXR agonist and a thyroid hormone, wherein administration of the combination of the RXR agonist and the thyroid hormone treats the Parkinson's disease in the individual, wherein the RXR agonist is 3,7-dimethyl-6(S),7(S)-methano,7-[1,1,4,4-tetramethyl-1,2,3,4-tetrahydronaphth-7-yl]2(E),4(E) heptadienoic acid, and has the structure of formula III: ##STR00007## and wherein the combination of RXR agonist and thyroid hormone causes a greater improvement in the Parkinson's disease than the RXR agonist or thyroid hormone alone; the method further comprising administration of a neurotrophic factor.
Claims 1 and 13 of the 778 patent are directed to methods of treating an individual with Parkinson’s disease with a combination of RXR agonists and thyroid hormones, where symptoms of Parkinson’s include tremors, stiff muscles, muscle rigidity rhythmic muscle contractions, etc., which render pending claim 8’s method of treating a muscle disorder in an individual obvious.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10806713 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the treatment of a muscular disorder in an individual with RXR agonists and thyroid hormones, where the 713 patent discloses treatment of muscle disorders associated with  traumatic central nervous system (CNS) injury-associated demyelination or neuroinflammation.
The subject matter of rejected claim 8 for treating a muscle disorder in an individual is disclosed above. 
Claim 1 of the 713 patent. 1. A method of treating traumatic central nervous system (CNS) injury-associated demyelination or neuroinflammation, the method comprising administering to a human individual in need thereof a therapeutically effective amount of a RXR agonist and a thyroid hormone, wherein administration of the combination of the RXR agonist and the thyroid hormone treats the traumatic CNS injury in the individual, wherein the RXR agonist is 3,7-dimethyl-6(S),7(S)-methano,7-[1,1,4,4-tetramethyl-1,2,3,4-tetrahydronaphth-7-yl]2(E),4(E) heptadienoic acid, and has the structure of formula III: ##STR00007## wherein the combination of RXR agonist and thyroid hormone causes a greater improvement in the traumatic CNS injury than the RXR agonist or thyroid hormone alone; and wherein the traumatic CNS injury is traumatic brain injury.
Claims 1 and 13 of the 713 patent are directed to methods of treating an individual with CNS injury with a combination of RXR agonists and thyroid hormones, where symptoms include muscle weakness and stiffness and impaired muscle contraction. 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10857117 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the treatment of a muscular disorder in an individual with RXR agonists and thyroid hormones, where the 117 patent discloses treatment of muscle disorders associated with amyotrophic lateral sclerosis (ALS).
The subject matter of rejected claim 8 for treating a muscle disorder in an individual is disclosed above. 
Claim 1 of the 117 patent. 1. A method of treating amyotrophic lateral sclerosis (ALS)-associated demyelination or neuroinflammation, the method comprising administering to a human individual in need thereof a therapeutically effective amount of a RXR agonist and a thyroid hormone, wherein administration of the combination of the RXR agonist and the thyroid hormone treats the ALS in the individual, wherein the RXR agonist is 3,7-dimethyl-6(S),7(S)-methano,7-[1,1,4,4-tetramethyl-1,2,3,4-tetrahydronaphth-7-yl]2(E),4(E) heptadienoic acid, and has the structure of formula III: ##STR00007## and wherein the combination of RXR agonist and thyroid hormone causes a greater improvement in the ALS than the RXR agonist or thyroid hormone alone.
Claims 1 and 13 of the 117 patent are directed to methods of treating an individual with ALS with a combination of RXR agonists and thyroid hormones, where symptoms include muscle weakness and stiffness and impaired muscle contraction. 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10973791 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the treatment of a muscular disorder in an individual with RXR agonists and thyroid hormones, where the 791 patent discloses treatment of muscle disorders associated with stroke demyelination or neuroinflammation.
The subject matter of rejected claim 8 for treating a muscle disorder in an individual is disclosed above. 
Claim 1 of the 791 patent. 1. A method of treating stroke-associated demyelination or neuroinflammation, the method comprising administering to a human individual in need thereof a therapeutically effective amount of a RXR agonist and a thyroid hormone, wherein administration of the combination of the RXR agonist and the thyroid hormone treats the stroke in the individual, wherein the RXR agonist is 3,7-dimethyl-6(S),7(S)-methano,7-[1,1,4,4-tetramethyl-1,2,3,4-tetrahydronaphth-7-yl]2(E),4(E) heptadienoic acid, and has the structure of formula III: ##STR00007## and wherein the combination of RXR agonist and thyroid hormone causes a greater improvement from the stroke than the RXR agonist or thyroid hormone alone.
Claims 1 and 13 of the 791 patent are directed to methods of treating an individual suffering a stroke with a combination of RXR agonists and thyroid hormones, where symptoms include muscle weakness and stiffness and impaired muscle contraction. 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10980759 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the treatment of a muscular disorder in an individual with RXR agonists and thyroid hormones, where the 759 patent discloses treatment of muscle disorders associated with nervous system hypoxia-associated demyelination or neuroinflammation.
The subject matter of rejected claim 8 for treating a muscle disorder in an individual is disclosed above. 
Claim 1 of the 759 patent. 1. A method of treating nervous system hypoxia-associated demyelination or neuroinflammation, the method comprising administering to a human individual in need thereof a therapeutically effective amount of a RXR agonist and a thyroid hormone, wherein administration of the combination of the RXR agonist and the thyroid hormone treats the nervous system hypoxia, wherein the RXR agonist is 3,7-dimethyl-6(S),7(S)-methano,7-[1,1,4,4-tetramethyl-1,2,3,4-tetrahydronaphth-7-yl]2(E),4(E) heptadienoic acid, and has the structure of formula III: ##STR00007## and wherein the combination of RXR agonist and thyroid hormone causes a greater improvement than the RXR agonist or thyroid hormone alone.
Claims 1 and 13 of the 759 patent are directed to methods of treating an individual suffering nervous system hypoxia with a combination of RXR agonists and thyroid hormones, where symptoms include muscle weakness and stiffness and impaired muscle contraction.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10987330 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the treatment of a muscular disorder in an individual with RXR agonists and thyroid hormones, where the 330 patent discloses treatment of muscle disorders associated with central nervous system (CNS) injury-associated demyelination or neuroinflammation.
The subject matter of rejected claim 8 for treating a muscle disorder in an individual is disclosed above. 
Claim 1 of the 330 patent. 1. A method of treating traumatic central nervous system (CNS) injury-associated demyelination or neuroinflammation, the method comprising administering to a human individual in need thereof a therapeutically effective amount of a RXR agonist and a thyroid hormone, wherein administration of the combination of the RXR agonist and the thyroid hormone treats the traumatic CNS injury in the individual, wherein the RXR agonist is 3,7-dimethyl-6(S),7(S)-methano,7-[1,1,4,4-tetramethyl-1,2,3,4-tetrahydronaphth-7-yl]2(E),4(E) heptadienoic acid, and has the structure of formula III: ##STR00007## wherein the combination of RXR agonist and thyroid hormone causes a greater improvement in the traumatic CNS injury than the RXR agonist or thyroid hormone alone; and wherein the traumatic CNS injury is traumatic spinal cord injury.
Claims 1 and 13 of the 330 patent are directed to methods of treating an individual suffering central nervous system (CNS) injury with a combination of RXR agonists and thyroid hormones, where symptoms include muscle weakness and stiffness and impaired muscle contraction.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of U.S. Patent No. 11065219 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the treatment of a muscular disorder in an individual with RXR agonists and thyroid hormones, where the 219 patent discloses treatment of muscle disorders associated with aging-related neurodegeneration-associated demyelination or neuroinflammation.
The subject matter of rejected claim 8 for treating a muscle disorder in an individual is disclosed above. 
Claim 1 of the 219 patent. 1. A method of treating aging-related neurodegeneration-associated demyelination or neuroinflammation, the method comprising administering to a human individual in need thereof a therapeutically effective amount of a RXR agonist and a thyroid hormone, wherein administration of the combination of the RXR agonist and the thyroid hormone treats the aging-related neurodegeneration in the individual, wherein the RXR agonist is 3,7-dimethyl-6(S),7(S)-methano,7-[1,1,4,4-tetramethyl-1,2,3,4-tetrahydronaphth-7-yl]2(E),4(E) heptadienoic acid, and has the structure of formula III: ##STR00007## and wherein the combination of RXR agonist and thyroid hormone causes a greater improvement in the aging-related neurodegeneration than the RXR agonist or thyroid hormone alone.
Claims 1 and 13 of the 219 patent are directed to methods of treating an individual suffering aging-related neurodegeneration with a combination of RXR agonists and thyroid hormones, where symptoms include muscle weakness and stiffness and impaired muscle contraction.

Claim Objections
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629           

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629